Danpokth, J.
On the 16th of August, 1862, a policy of insurance was issued by the defendants to Lancey, one of the plaintiffs. This expired on the sixteenth day of August, 1865, and on the same day a paper called a renewal certificate was issued by the same company for the purpose of continuing the policy for three years from that time. During this period the loss for which this action was commenced, took place. Will the contract sustain the action? This depends upon whether the plaintiffs are the parties insured. The original policy was issued to Lancey alone, *565the action is in the name of Lancey & Company. The contract under which the plaintiffs claim and by virtue of which their action must be sustained, if at all, is found in the two papers referred to. The policy to Lancey had expired before the loss, and, of itself, was of no force. The renewal certificate is not complete in itself but refers to the policy and makes it a part of the contract. The two, then, are but parts of the same transaction and must be so construed as to make one contract and the one which was in force at the time of the fire. To whom does this insurance run? The consideration was paid by Lancey & Co. In the absence of any proof to the contrary, it is the legal presumption that the contract was made for the benefit of those who paid the consideration. Reading, then, the two instruments together, we can draw no other inference from the language used, than that the defendants intended to continue the insurance on the same property and on the same terms and conditions expressed in the policy, but to Lancey & Co. who paid the premium. In renewing the contract it was perfectly competent for the parties to make any changes they might see fit, and, if there is any inconsistency in the two papers, the latest must prevail. The former paper would be in force so far as it was adopted by the latter and no farther, and it is doing no violence to the language in the renewal continuing the policy, to understand it as referring to the contract of insurance, rather than the parties, while there would seem to be an inconsistency between the two papers if we refer it to the parties.
If there is any uncertainty as to the meaning of the language used, parol proof is admissible so far as is necessary to put the Court in the place of the parties. Parol evidence is also admissible to show for whose benefit the contract was made. 1 Greenl. Ev., §§ 282, 282 a.
The facts thus proved would seem to render it certain that the construction we have adopted is the correct one. With this view, the proof of loss, so far harmonizes that *566we see no proof of fraud, or attempt at fraud, by false swearing or otherwise.
Judgment for plaintiffs for $3000, and interest from October 16,1866.
Appleton, C. J., Dickerson, Barrows and Tapley, JJ., concurred.